DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Regarding claim 2, all instances of “simulation” should be “stimulation”.
Regarding claim 3, all instances of “simulation” should be “stimulation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 20170172492 A1).

With respect to claim 1, Tanaka discloses 
A muscle relaxation monitoring apparatus (see paragraph 0017-0018, monitoring system #1 which includes a muscular relaxation monitoring device) comprising:
	a stimulating circuit configured to stimulate a nerve of a living body (see paragraph 0019, muscle stimulation through stimulation electrodes 31a and 31b);
	a signal detection circuit configured to detect an electric signal generated by a muscle reacting to the stimulation performed by the stimulating circuit (see paragraph 0020, detecting a stimulation reaction through a muscle reaction sensor 32a);
	a reaction time calculating circuit configured to calculate a reaction time which elapses from the stimulation of the nerve by the stimulating circuit until the electric signal is detected by the signal detecting circuit (see paragraph 0023, the electric stimulation unit #24 performs Train of Four (TOF) techniques that gives muscle stimulations at predetermined stimulation strength; and see paragraph 0024, reaction detection unit #23 detects stimulations and obtains stimulation reaction values where the reaction detection unit transmits the reaction values and a stimulation timing timestamp; and see paragraph 0042-0043 and Fig 4, the control unit #12 expresses the current time by a progress bar with a lapse of time); and 
	a relaxation degree determining circuit configured to determine a muscle relaxation degree of the living body based on a length of the reaction time calculated by the reaction time calculating circuit (see paragraph 0003, the muscle relaxation state is determined by using a TOF ratio where if a muscle relaxant does not work the TOF ratio is 100%; and see paragraph 0043-0044, the progress bar shows a lapse of time which a subject or medical worker can visually grasp the TOF ratio).

With respect to claim 9, Tanaka discloses
A patient monitor (see paragraph 0009, muscular relaxation monitoring device for a subject) comprising:
a stimulating circuit configured to stimulate a nerve of a living body (see paragraph 0019, muscle stimulation through stimulation electrodes 31a and 31b);
	a signal detection circuit configured to detect an electric signal generated by a muscle reacting to the stimulation performed by the stimulating circuit (see paragraph 0020, detecting a stimulation reaction through a muscle reaction sensor 32a);
	a reaction time calculating circuit configured to calculate a reaction time which elapses from the stimulation of the nerve by the stimulating circuit until the electric signal is detected by the signal detecting circuit (see paragraph 0023, the electric stimulation unit #24 performs Train of Four (TOF) techniques that gives muscle stimulations at predetermined stimulation strength; and see paragraph 0024, reaction detection unit #23 detects stimulations and obtains stimulation reaction values where the reaction detection unit transmits the reaction values and a stimulation timing timestamp; and see paragraph 0042-0043 and Fig 4, the control unit #12 expresses the current time by a progress bar with a lapse of time); and 
	a relaxation degree determining circuit configured to determine a muscle relaxation degree of the living body based on a length of the reaction time calculated by the reaction time calculating circuit (see paragraph 0003, the muscle relaxation state is determined by using a TOF ratio where if a muscle relaxant does not work the TOF ratio is 100%; and see paragraph 0043-0044, the progress bar shows a lapse of time which a subject or medical worker can visually grasp the TOF ratio).
	a displaying section configured to display the muscle relaxation degree (see paragraph 0031, display unit #14; and see paragraph 0044 and Fig. 4, the program bar is displayed in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170172492 A1) in view of Hemmerling (US 20040254617 A1).

With respect to claim 2, all limitations of claim 1 apply in which Tanaka does not disclose wherein the reaction time calculating circuit calculates a pre-administration reaction time that elapses from a simulation of the nerve by the stimulating circuit before administration of a muscle relaxant agent until the electric signal is detected, and a post-administration reaction time that elapses from a simulation of the nerve by the stimulating circuit after administration of a muscle relaxant agent, until the electric signal is detected, wherein the apparatus further comprises a delay calculating circuit configured to calculate a delay of reaction of the muscle after administration of the muscle relaxant agent with respect to pre-administration of the muscle relaxant agent based on the pre-administration reaction time and post-administration reaction time that are calculated by the reaction time calculating circuit, and wherein the relaxation degree determining circuit determines the muscle relaxation degree based on the delay of reaction of the muscle that is calculated by the delay calculating circuit.
Hemmerling teaches wherein the reaction time calculating circuit calculates a pre-administration reaction time that elapses from a simulation of the nerve by the stimulating circuit before administration of a muscle relaxant agent until the electric signal is detected (see paragraph 0073, reference signal acquired before the injection of a relaxant), and a post-administration reaction time that elapses from a simulation of the nerve by the stimulating circuit after administration of a muscle relaxant agent, until the electric signal is detected (see paragraph 0074, after relaxant is injected, its effects are measured by applying stimulation signals and measuring the response signals), wherein the apparatus further comprises a delay calculating circuit configured to calculate a delay of reaction of the muscle after administration of the muscle relaxant agent with respect to pre-administration of the muscle relaxant agent (see paragraph 0074, response signals after relaxant is injected is compared to the reference signals) based on the pre-administration reaction time and post-administration reaction time that are calculated by the reaction time calculating circuit (see paragraph 0074, the delay of reaction is found by comparing the pre and post administration reaction responses), and wherein the relaxation degree determining circuit determines the muscle relaxation degree based on the delay of reaction of the muscle that is calculated by the delay calculating circuit (see paragraph 0090, graphical trends of the percentages of muscle relaxation are displayed with reference signals and response signals after relaxant is given).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reaction time calculating circuit disclosed by Tanaka with the teachings of Hemmerling and adding a delay calculating circuit as taught by Hemmerling to the apparatus disclosed by Tanaka because it would have resulted in the predictable result of evaluating muscle relaxants (Hemmerling: see paragraph 0091) by monitoring real time muscle responses and relaxation (Hemmerling: see paragraph 0091) at muscles of interest.

With respect to claim 3, all limitations of claim 1 apply in which Tanaka does not disclose wherein the reaction time calculating circuit calculates a first reaction time that elapses from a simulation of the nerve by the stimulating circuit after administration of a muscle relaxant agent, until the electric signal is detected, and a second reaction time that elapses from a simulation of the nerve by the stimulating circuit after the first reaction time, until the electric signal is detected, wherein the apparatus further comprises a delay calculating circuit configured to calculate a delay of reaction of the muscle corresponding to the second reaction time with respect to reaction of the muscle corresponding to the first reaction time based on the first reaction time and the second reaction time that are calculated by the reaction time calculating circuit, and wherein the relaxation degree determining circuit determines the muscle relaxation degree based on the delay of reaction of the muscle that is calculated by the delay calculating circuit.
	Hemmerling teaches wherein the reaction time calculating circuit calculates a first reaction time that elapses from a simulation of the nerve by the stimulating circuit after administration of a muscle relaxant agent, until the electric signal is detected (see paragraph 0074, after relaxant is injected, its effects are measured by applying stimulation signals and measuring the response signals), and a second reaction time that elapses from a simulation of the nerve by the stimulating circuit after the first reaction time, until the electric signal is detected (see paragraph 0074, after relaxant is injected, its effects are measured by applying stimulation signals repeatedly and measuring the response signals), wherein the apparatus further comprises a delay calculating circuit configured to calculate a delay of reaction of the muscle corresponding to the second reaction time with respect to reaction of the muscle corresponding to the first reaction time (see paragraph 0074, the delay of reaction is found by comparing the reaction responses of the stimulations; see paragraph 0090, a train of four stimulation can be done to compare the peak to peak amplitude of the responses of the stimulations) based on the first reaction time and the second reaction time that are calculated by the reaction time calculating circuit (see paragraph 0090, a train of four stimulation can be done to compare the peak to peak amplitude of the responses of the stimulations), and wherein the relaxation degree determining circuit determines the muscle relaxation degree based on the delay of reaction of the muscle that is calculated by the delay calculating circuit (see paragraph 0090, graphical trends of the percentages of muscle relaxation are displayed with reference signals and response signals after relaxant is given).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reaction time calculating circuit disclosed by Tanaka with the teachings of Hemmerling and add a delay calculating circuit as taught by Hemmerling to the apparatus disclosed by Tanaka because it would have resulted in the predictable result of evaluating muscle relaxants (Hemmerling: see paragraph 0091) by monitoring real time muscle responses and relaxation (Hemmerling: see paragraph 0091) at muscles of interest.

With respect to claim 4, all limitations of claim 2 apply in which Tanaka discloses the apparatus further comprises a storage (see paragraph 0020, storage unit #25).
	Tanaka does not disclose wherein the apparatus further comprises a storage (configured to sequentially store the post-administration reaction time that is calculated by the reaction time calculating circuit, and wherein the delay calculating circuit calculates the delay of reaction of the muscle by referring to previous and earlier post-administration reaction times that are stored in the storage.
	Hemmerling teaches sequentially storing the post administration reaction time that is calculated by the reaction time calculating circuit (see paragraph 0073, signals are stored; and see paragraph 0090, in a train of four stimulation the four stimulations are done sequentially) and wherein the delay calculating circuit calculates the delay of reaction of the muscle by referring to previous and earlier post-administration reaction times (see paragraph 0090, in a train of four stimulation the stimulations are compared to each previous stimulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with the teachings of Hemmerling because it would have resulted in the predictable result of storing response times and referring to them to calculate percentages of muscle relaxation (Hemmerling: see paragraph 0090). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170172492 A1) in view of Hampton (US 20130204156 A1).

With respect to claim 5, all limitations of claim 1 apply in which Tanaka does not disclose wherein the reaction time calculating circuit detects a peak of the electric signal that is detected by the signal detecting circuit, and calculates the reaction time based on a position of the peak.
	Hampton teaches a peak of the electric signal that is detected by the signal detecting circuit (see paragraph 0090-0093, data collected in response to a nerve stimulus is illustrated in Figs. 6A-6F where the peak values are detected and used to assess muscle response), and calculates the reaction time based on a position of the peak (see paragraph 0090-0093, the muscle response is assessed by measuring the peak to peak amplitudes, baseline to peak amplitudes or the difference between peak values).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with the teachings of Hampton because it would have resulted in the predictable result of using peak amplitudes to detect and identify the points where detected signals deviates from the baseline electrical activity (Hampton: see paragraph 0091) in order to calculate response times.

With respect to claim 6, all limitations of claim 5 apply in which a modified Tanaka in view of Hampton further teaches the reaction time calculating circuit detects a positive peak that indicates a positive intensity in the electric signal (Hampton: see paragraph 0092 and Fig. 6E, 6F, a positive peak is seen; and see paragraph 0085, the intensity levels are applied are predetermined values) that is detected by the signal detecting circuit, and calculates the reaction time based on a position of the positive peak (Hampton: see paragraph 0090-0093, the muscle response is assessed by measuring the peak to peak amplitudes, baseline to peak amplitudes or the difference between peak values).

With respect to claim 7, all limitations of claim 5 apply in which a modified Tanaka in view of Hampton further teaches the reaction time calculating circuit detects a negative peak that indicates a negative intensity in the electric signal (Hampton: see paragraph 0092 and Fig. 6E, 6F, a negative peak is seen; and see paragraph 0085, the intensity levels are applied are predetermined values) that is detected by the signal detecting circuit, and calculates the reaction time based on a position of the negative peak (Hampton: see paragraph 0090-0093, the muscle response is assessed by measuring the peak to peak amplitudes, baseline to peak amplitudes or the difference between peak values).

With respect to claim 8, all limitations of claim 1 apply in which Tanaka does not disclose wherein the apparatus further comprises an intensity calculating circuit configured to calculate an intensity of the electric signal that is detected by the signal detecting circuit, and wherein the relaxation degree determining circuit eliminates noise components based on the intensity of the electric signal that is calculated by the intensity calculating circuit.
	Hampton teaches an intensity calculating circuit (see paragraph 0073, the control unit includes a stimulus intensity control) configured to calculate an intensity of the electric signal (see paragraph 0085, during a train of four stimulation the electrical pulses are measured at various intensities) that is detected by the signal detecting circuit, and wherein the relaxation degree determining circuit eliminates noise components (see paragraph 0068, the effect of electrical noise can be minimized by separating the simulating unit and control unit; and see paragraph 0090, the noise may be separated because the electrical activity of the nerve and muscle is measured) based on the intensity of the electric signal that is calculated by the intensity calculating circuit (see paragraph 0093, the electrical noise may be separated from the signal based on the intensities of the amplitude measured and seen from the stimulus given). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with the teachings of Hampton by calculating intensities and noise because it would have resulted in the predictable result of accounting for stimulus artifacts (Hampton: see paragraph 0090) and measuring the peaks of stimulation responses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791